                 Case 2:20-cv-00809-BJR Document 9 Filed 07/02/20 Page 1 of 3



 1                                                                The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   KARA MCCULLOCH DMD MSD PLLC,
10   individually and on behalf of all others similarly
     situated,                                            No. 2:20-cv-00809-BJR
11
                                          Plaintiff,
12                                                        ORDER GRANTING UNOPPOSED
            v.                                            MOTION FOR STAY OF
13                                                        PROCEEDINGS PENDING RULING
     VALLEY FORGE INSURANCE COMPANY,                      ON CONSOLIDATION AND
14                                                        TRANSFER BY JPML
                                        Defendant.
15

16
                                                  ORDER
17
            The Court having examined and considered Plaintiff’s Unopposed Motion for Stay of
18
     Proceedings Pending Ruling on Consolidation and Transfer by JPML, and finding that there is
19
     good cause,
20
            HEREBY ORDERS AND ADJUDGES THAT this matter is stayed in its entirety,
21
     including but not limited to (1) all scheduling deadlines pursuant to the Federal Rules of Civil
22
     Procedure, Local Rules of the United States District Court for the Western District of Washington
23
     and this Honorable Court, (2) discovery, and (3) the deadline to answer or otherwise respond to
24
     Plaintiff’s Complaint, pending a ruling by the JPML concerning the transfer of this action for
25
     inclusion in MDL No. 2942 for consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. In
26
     the event that the JPML denies consolidation, the stay will automatically terminate fourteen (14)
     ORDER GRANTING UNOPPOSED MOTION FOR STAY - 1                     KELLER ROHRBACK L.L.P.
     (2:20-cv-00809-BJR)                                                  1201 Third Avenue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                           FACSIMILE: (206) 623-3384
               Case 2:20-cv-00809-BJR Document 9 Filed 07/02/20 Page 2 of 3



 1   days after the JPML’s decision denying consolidation, and Defendant shall have twenty-eight

 2   (28) additional days from the termination of the stay to answer, move, or otherwise plead in

 3   response to Plaintiff’s Complaint.

 4   IT IS SO ORDERED.
 5
            DATED this 2nd day of July, 2020. _______________________________________
 6
                                              Barbara J. Rothstein
 7                                            UNITED STATES DISTRICT JUDGE
     Presented By:
 8

 9                                              KELLER ROHRBACK L.L.P.
10
                                                By: s/ Amy Williams-Derry
11                                              By: s/ Ian S. Birk
                                                By: s/ Amy Williams-Derry
12                                              By: s/ Lynn L. Sarko
                                                By: s/ Gretchen Freeman Cappio
13                                              By: s/ Irene M. Hecht
                                                By: s/ Maureen Falecki
14                                              By: s/ Amy Williams Derry
                                                By: s/ Nathan Nanfelt
15                                                  Amy Williams Derry, WSBA #28711
                                                    Ian S. Birk, WSBA #31431
16                                                  Lynn L. Sarko, WSBA #16569
                                                    Gretchen Freeman Cappio, WSBA #29576
17                                                  Irene M. Hecht, WSBA #1106
                                                    Maureen Falecki, WSBA #18569
18                                                  Nathan L. Nanfelt, WSBA #45273
                                                    1201 Third Avenue, Suite 3200
19                                                  Seattle, WA 98101
                                                    Telephone: (206) 623-1900
20                                                  Fax: (206) 623-3384
                                                    Email: ibirk@kellerrohrback.com
21                                                  Email: awilliams-derry@kellerrrohrback.com
                                                    Email: lsarko@kellerrohrback.com
22                                                  Email: gcappio@kellerrohrback.com
                                                    Email: ihecht@kellerrohrback.com
23                                                  Email: mfalecki@kellerrohrback.com
                                                    Email: nnanfelt@kellerrrohrback.com
24

25

26

     ORDER GRANTING UNOPPOSED MOTION FOR STAY - 2                  KELLER ROHRBACK L.L.P.
     (2:20-cv-00809-BJR)                                              1201 Third Avenue, Suite 3200
                                                                         Seattle, W A 98101-3052
                                                                      TELEPHONE: (206) 623-1900
                                                                       FACSIMILE: (206) 623-3384
             Case 2:20-cv-00809-BJR Document 9 Filed 07/02/20 Page 3 of 3



 1                                         By: s/ Alison Chase, pro hac vice forthcoming
                                               Alison Chase, CA Bar #226976
 2                                             801 Garden Street, Suite 301
                                               Santa Barbara, CA 93101
 3                                             Telephone: (805) 456-1496
                                               Fax: (805) 456-1497
 4                                             Email: achase@kellerrohrback.com

 5                                             Attorneys for Plaintiff and the Proposed
                                               Class
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING UNOPPOSED MOTION FOR STAY - 3             KELLER ROHRBACK L.L.P.
     (2:20-cv-00809-BJR)                                          1201 Third Avenue, Suite 3200
                                                                     Seattle, W A 98101-3052
                                                                 TELEPHONE: (206) 623-1900
                                                                  FACSIMILE: (206) 623-3384
